Title: June [1797]
From: Washington, George
To: 

 


1. Wind at No. Et. in the morning and at So. Wt. in the afternoon but not much of it—Cool.
 


2. Wind at So. Wt. with great appearances of rain but very little fell—rather cool.
 


3. Wind in the same quarter tho’ not much of it. Warm.
 


4. Very warm with the Wind at So. Wt.; much appearances of Rain, but very little fell.
 


5. Cool again with the Wind fresh from No. Wt.
 


6. Wind at So. Wt. and warm.
 


7. Ditto—Do. Do.
 


8. Wind at No. Et. in the Morning—but Southerly afterwards and warm.
 


9. Very warm with the wind at So. Wt. and great appearances of Rain but none fell here.
 


10. Very warm with a Southerly wind and great appearances of rain but none fell here.


   
   none: MS reads “not.”



 


11. Wind at No. Wt. All day but neither hard nor cold.
 


12. Wind Southwesterly—clear & warm.
 


13. Very Warm with a brisk Southerly wind—a slight Shower of Rain. Mercury 83.
 


14. Very Warm with the [wind] Southerly. Mercury 84. Weather extremely dry.
 


15. Same Wind, & heat as yesterday.
 


16. Wind in the same quarter Mer. at 87. Clear.
 



   
17. Mercury at 90—day Sultry with the wind Southerly—a scud of Rain for a minute or two.
 


18. A refreshing Rain fell in the Night and a tolerable good shower about 3 Oclock this day. Wind variable. Mercury at 83 only.
 


19. Cool in the morning with the wind at No. Wt. Mercury 69 only.
 


20. Wind Southerly but cool Mercury 71. Two showers in the Afternoon.
 


21. Wind at No. Et. but variable. Mercury 74. Cloudy in the afternoon with appearances of Rain but none fell.
 


22. Wind Southerly & growing warmer. Cloudy & likely for rain all day. Began Wheat harvest at Union & Dogue R. Farms.


   
   GW wrote a friend on 26 June, “Until last week, I had no suspicion that the Hessian fly was among my Wheat, but upon examination I found there were many. They have come too late, this year, however, to do me much damage; but . . . I view them as the harbingers of those who will visit me

next year.” He added, however, “Where this calamity has not visited the Wheat, the grain is remarkably fine, and the quantity not to be complained of” (GW to Richard Peters, PHi: Peters Manuscripts).



 


23. Cloudy morning with light showers, & wind Southerly until Noon then clear with the wind from No. W. M. 77.
 


24. Wind Westerly, but very little of it. Mery. 73.
 


25. Clear & tolerable pleasant with the Wind Westerly. Mer. 77.
 


26. Wind southerly & clear. Mer. 78.
 


27. Wind Easterly with some appearances of Rain but none fell. Mer. 79.
 


28. Wind Southerly and Warm. Mer. 78.
 


29. Clear & Warm—Wind So. Mer. 79.
 


30. Clear & warm—Wind Southerly. Mercury 80.
